          Case 3:15-cv-05778-VC Document 195 Filed 05/26/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 DARION EDWARDS,                                    Case No. 15-cv-05778-VC
                 Plaintiff,
                                                    ORDER SANCTIONING THE
          v.                                        PLAINTIFF’S COUNSEL
 ALAMEDA-CONTRA COSTA TRANSIT
 DISTRICT, et al.,
                 Defendants.


        The Court finds explicitly what was implicit but not properly articulated in the prior

sanctions order: counsel for Mr. Edwards, Na’il Benjamin, acted recklessly and in bad faith in

his representation of Mr. Edwards following entry of judgment and specifically in his handling

of the defendants’ efforts to obtain costs. Accordingly, pursuant to the Court’s inherent authority

and 28 U.S.C. § 1927, Mr. Benjamin is ordered to compensate the defendants $805.00, which

represents the fees defense counsel reasonably incurred in preparing for the December 4, 2018

case management conference. He must pay the defendants within 21 days of this order and may

not pass on the costs to his client.

        IT IS SO ORDERED.


Dated: May 26, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
